Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Municipal Court of Chicago, § 27*—how action of trial court in refusing change of venue should he preserved for review. Under section 23 of the Municipal Court Act (J. & A. U 3335), in order to secure a review of the trial court’s action in refusing a change of venue, the plaintiff in error should make a correct statement of such action, as required by the statute, and not present it by a bill of exceptions, for which the 'statute makes no provision in such matter. 2. Venue, § 34*—when error in refusing motion for change of is waived. Participating in the trial of a case after refusal of a motion for a change of venue waives any error of the court in such refusal. 3. Attorney and client, § 11*-—when attorney may not take acknowledgment. An affidavit for a change of venue sworn to before an attorney in the case should not be received or considered. 4. Municipal corporations, § 867*—when presumed that findings of trial court are correct. In the absence from the record of a municipal ordinance upon which a prosecution is based, and of which the court cannot take judicial notice, the findings of the trial court will be presumed correct. 5. Appeal and error, § 966*—binding effect of record. The Appellate Court is bound by the record as to the proceedings before the trial court.